            Case 4:18-cv-06926-YGR Document 66 Filed 10/07/19 Page 1 of 15



 1   EILEEN R. RIDLEY, CA Bar. No. 151735
       eridley@foley.com
 2   FOLEY & LARDNER LLP
     555 CALIFORNIA STREET
 3   SUITE 1700
     SAN FRANCISCO, CA 94104-1520
 4   Telephone: (415) 434-4484
     Facsimile: (415) 434-4507
 5
     JAY N. VARON (pro hac vice motion forthcoming)
 6      jvaron@foley.com
     DAVID A. HICKERSON (admitted pro hac vice)
 7     dhickerson@foley.com
     DAVID L. ROSEN (pro hac vice motion forthcoming)
 8     drosen@foley.com
     JARREN N. GINSBURG (admitted pro hac vice)
 9     jginsburg@foley.com
     FOLEY & LARDNER LLP
10   3000 K Street, N.W.
     Washington, D.C. 20007
11   Telephone:     202.672.5380
     Facsimile:     202.672.5399
12
   Attorneys for Defendant Rite Aid
13 Corporation

14                              UNITED STATES DISTRICT COURT
15                           NORTHERN DISTRICT OF CALIFORNIA
16

17   THOMAS BAILEY, on behalf of himself and all        Case No. 4:18-cv-06926-YGR
     others similarly situated,
18                                                      DEFENDANT RITE AID’S ANSWER TO
                                        Plaintiff,      PLAINTIFF’S FIRST AMENDED
19                                                      COMPLAINT
                  vs.
20                                                      Judge:      Yvonne Gonzalez Rogers
     RITE AID CORPORATION,                              Trial Date: Not Set
21
                                      Defendant.        Complaint Filed: November 15, 2018
22                                                      FAC Filed:       January 15, 2019
23

24

25

26

27

28

                                                     Defendant’s Answer to Plaintiff’s Amended Complaint
                                                                            Case No. 4:18-cv-06926-YGR
                Case 4:18-cv-06926-YGR Document 66 Filed 10/07/19 Page 2 of 15



 1                                 DEFENDANT’S ANSWER TO PLAINTIFF’S
 2                               FIRST AMENDED CLASS ACTION COMPLAINT
 3             Defendant Rite Aid Corporation (“Rite Aid”) responds to each numbered paragraph of the First
 4   Amended Class Action Complaint (the “FAC”) in numbered responses corresponding to the numbered
 5   paragraphs of the FAC. Unless specifically admitted, each allegation of the FAC is denied.
 6       1. Rite Aid admits that it is a large retail company and that it operates thousands of locations in the
 7   United States.
 8       2. Rite Aid admits that it sells a variety of health and wellness products, including over-the-counter
 9   pharmaceuticals.
10       3. Rite Aid admits it sells a generic version of certain over-the-counter drugs under the Rite Aid
11   brand. Rite Aid denies that it produces, manufactures, markets or distributes generic versions of certain
12   over-the-counter drugs, including certain analgesic or pain-relieving medicines using acetaminophen.
13       4. Rite Aid is without sufficient information to admit or deny Paragraph 4, and therefore denies the
14   allegations therein.
15       5. Rite Aid admits it sells the product depicted in Paragraph 5, but otherwise denies the allegations
16             of Paragraph 5.
17       6. Rite Aid admits it sells the product depicted in Paragraph 6, but otherwise denies the allegations
18             of Paragraph 6.
19       7. Rite Aid denies the allegations in Paragraph 7.
20       8. Rite Aid admits that the Rite Aid products do not contain laser drilled holes. Rite Aid
21       denies the remaining allegations in Paragraph 8.
22       9. Rite Aid is without sufficient information to admit or deny qualities about Tylenol’s products,
23       and therefore denies the allegations. Rite Aid denies the remaining allegations in Paragraph 9.
24       10. Rite Aid denies the allegations in Paragraph 10.
25       11. Rite Aid admits that the Kucera study, among other things, reports the results of a study
26       regarding dissolution rates of certain acetaminophen products, and asserts that the study speaks for
27   itself.
28       12. Rite Aid denies the allegations in Paragraph 12.

                                                      Defendant’s Answer to Plaintiff’s Amended Complaint
                                                      -1-                    Case No. 4:18-cv-06926-YGR
              Case 4:18-cv-06926-YGR Document 66 Filed 10/07/19 Page 3 of 15



 1       13. Rite Aid denies the allegations in Paragraph 13.
 2       14. Rite Aid denies the allegations in Paragraph 14.
 3       15. At this point in time, Rite Aid lacks sufficient information to admit or deny the allegations
 4   related to the Named Plaintiff’s conduct, and therefore denies those allegation. Rite Aid further denies
 5   that all or a substantial number of Class Members would not have purchased cheaper acetaminophen
 6   products, such as the traditional Rite Aid tablets, even if they were told the relative dissolution rates
 7 between traditional Rite Aid tablets and Rapid Release Gelcaps, or any other information that Plaintiffs

 8 could postulate which would be accurate and complete. Rite Aid denies the remaining allegations in

 9 Paragraph 15.

10       16. Rite Aid admits that Plaintiff purports to bring this lawsuit as a class action, but denies that this
11 lawsuit is appropriate for class treatment, is amendable to class certification or that Plaintiff can satisfy

12 the requirements of Rule 23 of the Federal Rules of Civil Procedure. Rite Aid denies that it has any

13 liability to the purported class, denies that any member of the purported class has suffered any damages,

14 and denies the remaining allegations in Paragraph 16.

15                                                    PARTIES
16       17. Rite Aid is without sufficient information to admit or deny the allegations of Paragraph 17, and
17   therefore denies the allegations.
18       18. Admitted.
19                                        JURISDICTION AND VENUE
20       19. Paragraph 19 sets forth legal conclusions to which Rite Aid need not respond. To the extent the
21   allegations are deemed to require a response, Rite Aid denies the allegations of Paragraph 19.
22       20. Paragraph 20 sets forth legal conclusions to which Rite Aid need not respond. To the extent the
23   allegations are deemed to require a response, Rite Aid denies the allegations of Paragraph 20.
24       21. Paragraph 21 sets forth legal conclusions to which Rite Aid need not respond. To the extent the
25   allegations are deemed to require a response, Rite Aid denies the allegations of Paragraph 21.
26                                          FACTUAL ALLEGATIONS
27       22. Rite Aid admits that acetaminophen is an over-the-counter pain reliever and fever reducer that
28          comes in a variety of forms, such as the forms set forth in Paragraph 22.

                                                        Defendant’s Answer to Plaintiff’s Amended Complaint
                                                        -2-                    Case No. 4:18-cv-06926-YGR
              Case 4:18-cv-06926-YGR Document 66 Filed 10/07/19 Page 4 of 15



 1      23. Rite Aid admits that acetaminophen is used to treat certain common conditions, such as the types
 2   of conditions set forth in Paragraph 23.
 3      24. Rite Aid is without sufficient information to admit or deny the allegations in Paragraph 24, and
 4   therefore denies the allegations therein.
 5      25. Rite Aid is without sufficient information to admit or deny the allegations in Paragraph 25, and
 6   therefore denies the allegations therein.
 7      26. Rite Aid admits that Johnson & Johnson manufactures a product with the brand name
 8   Tylenol that contains acetaminophen. Rite Aid is without sufficient information to admit or deny the
 9   remaining allegations in Paragraph 26, and therefore denies those allegations.
10      27. Rite Aid is without sufficient information to admit or deny allegations about Johnson &
11   Johnson’s products, and therefore denies the allegations set forth in Paragraph 27.
12      28. Rite Aid is without sufficient information to admit or deny allegations about characterizations
13   and motivations of all generic brands, and therefore denies the allegations set forth in Paragraph 28.
14      29. Rite Aid states that it’s the allegation that its “products are profitable” is too vague to allow it to
15   respond, and therefore denies the allegation. Rite Aid denies the remaining allegations in Paragraph 29.
16      30. Rite Aid denies the allegations in Paragraph 30.
17      31. Rite Aid is without sufficient information to admit or deny allegations about Johnson &
18   Johnson’s products, and therefore denies the allegations in Paragraph 31.
19      32. Rite Aid is without sufficient information to admit or deny allegations about Johnson &
20   Johnson’s products, and therefore denies the allegations in Paragraph 32.
21      33. Rite Aid is without sufficient information to admit or deny allegations about Johnson &
22   Johnson’s products, and therefore denies the allegations in Paragraph 33.
23      34. Rite Aid is without sufficient information to admit or deny allegations about Johnson &
24   Johnson’s products, and therefore denies the allegations in Paragraph 34.
25      35. Rite Aid is without sufficient information to admit or deny allegations about Johnson &
26   Johnson’s products, and therefore denies the allegations in Paragraph 35.
27      36. Rite Aid is without sufficient information to admit or deny allegations about Johnson &
28   Johnson’s products, and therefore denies the allegations in Paragraph 36.

                                                       Defendant’s Answer to Plaintiff’s Amended Complaint
                                                       -3-                    Case No. 4:18-cv-06926-YGR
              Case 4:18-cv-06926-YGR Document 66 Filed 10/07/19 Page 5 of 15



 1      37. Rite Aid is without sufficient information to admit or deny allegations about Johnson &
 2   Johnson’s products, and therefore denies the allegations in Paragraph 37.
 3      38. Rite Aid is without sufficient information to admit or deny allegations about Johnson &
 4   Johnson’s products, and therefore denies the allegations in Paragraph 38.
 5      39. Rite Aid is without sufficient information to admit or deny allegations about Johnson &
 6   Johnson’s products, and therefore denies the allegations in Paragraph 39.
 7      40. Rite Aid is without sufficient information to admit or deny allegations about Johnson &
 8   Johnson’s products, and therefore denies the allegations in Paragraph 40.
 9      41. Rite Aid is without sufficient information to admit or deny allegations about Johnson &
10   Johnson’s products, and therefore denies the allegations in Paragraph 41.
11      42. Rite Aid is without sufficient information to admit or deny allegations about Johnson &
12   Johnson’s products, and therefore denies the allegations in Paragraph 42.
13      43. Rite Aid is without sufficient information to admit or deny allegations about “other companies,”
14   and therefore denies the allegations in Paragraph 43.
15      44. Rite Aid denies the allegation in Paragraph 44.
16      45. Rite Aid responds that there are a number of different acetaminophen products, which are
17   sold at different prices. Rite Aid denies the remaining allegations in Paragraph 45.
18     46. Rite Aid responds that there are six different rapid release products including: Rite Aid Extra
19   Strength Acetaminophen Rapid Release Gelcaps in quantities of 50, 100, 150, and 225 gelcaps; Rite Aid
20   Sinus & Congestion Pain Relief, Day time, Rapid Release Gelcaps in a quantity of 24 gelcaps; and Rite
21   Aid Acetaminophen PM Rapid Release Gelcaps in a quantity of 80 gelcaps.
22      47. Rite Aid responds that there are a number of different acetaminophen products, which are
23   sold at different prices. Rite Aid denies the remaining the allegations in Paragraph 47.
24      48. Rite Aid is without sufficient information to admit or deny what Plaintiffs allege to be the
25   “current” prices of the products in any or all locations as alleged in Paragraph 48, and therefore denies
26   the allegations therein.
27      49. Rite Aid is without sufficient information to admit or deny the prices of its products alleged in
28   Paragraph 49, and therefore denies the allegations therein.

                                                      Defendant’s Answer to Plaintiff’s Amended Complaint
                                                      -4-                    Case No. 4:18-cv-06926-YGR
              Case 4:18-cv-06926-YGR Document 66 Filed 10/07/19 Page 6 of 15



 1      50. Rite Aid denies the allegations in Paragraph 50.
 2      51. Rite Aid is without sufficient information to admit or deny allegations regarding Johnson &
 3   Johnson products, and therefore denies those allegations in Paragraph 51. Rite Aid admits that its
 4   products may be priced lower than certain Johnson & Johnson products. Rite Aid denies the remaining
 5   allegations in Paragraph 51.
 6      52. Rite Aid is without sufficient information to admit or deny allegations regarding Johnson &
 7   Johnson products, and therefore denies those allegations in Paragraph 52. Rite Aid denies the remaining
 8   allegations in Paragraph 52, except that Rite Aid admits that generic brand products may be priced lower
 9   than brand name products.
10      53. Rite Aid denies the allegations in Paragraph 53.
11      54. Rite Aid denies the allegations in Paragraph 54.
12      55. Rite Aid responds that the depictions of the products in Paragraph 55 speak for themselves, and
13   denies the remaining allegations in Paragraph 55.
14      56. Rite Aid responds that the depictions of the products in Paragraph 56 speak for themselves, and
15   denies the remaining allegations in Paragraph 55.
16      57. Rite Aid is without sufficient information to admit or deny the allegations in Paragraph 57, and
17   therefore denies those allegations
18      58. Rite Aid denies the allegations in Paragraph 58.
19      59. Rite Aid denies the allegations in Paragraph 59.
20      60. Rite Aid denies the allegation in Paragraph 60.
21      61. Rite Aid admits that the words “rapid release” appear on Class Rapid Release Gelcaps
22   packaging. Rite Aid denies the other allegations in Paragraph 61.
23      62. Rite Aid is without sufficient information to admit or deny the allegations in Paragraph 62, and
24   therefore denies those allegations.
25      63. Rite Aid denies the allegations in Paragraph 63.
26      64. Rite Aid responds that the 2018 study cited in Plaintiff’s FAC speaks for itself and otherwise
27   denies the remaining allegations of Paragraph 64.
28      65. Rite Aid denies the allegations in Paragraph 65.

                                                     Defendant’s Answer to Plaintiff’s Amended Complaint
                                                     -5-                    Case No. 4:18-cv-06926-YGR
              Case 4:18-cv-06926-YGR Document 66 Filed 10/07/19 Page 7 of 15



 1      66. Rite Aid denies the allegations in Paragraph 66.
 2      67. Rite Aid denies the allegations in Paragraph 67.
 3      68. Rite Aid denies the allegations in Paragraph 68.
 4      69. Rite Aid denies the allegations in Paragraph 69.
 5      70. Rite Aid responds that it had a basis for the words used on the label of its products. Rite Aid
 6   denies the remaining allegations in Paragraph 70.
 7      71. Rite Aid denies the allegations in Paragraph 71.
 8      72. Rite Aid denies the allegations in Paragraph 72.
 9      73. Rite Aid is without sufficient information to admit or deny the allegations in Paragraph 73, and
10   therefore denies those allegations.
11      74. Rite Aid is without sufficient information to admit or deny the allegations in Paragraph 74, and
12   therefore denies those allegations.
13      75. Rite Aid is without sufficient information to admit or deny the allegations in Paragraph 75, and
14   therefore denies those allegations.
15      76. Rite Aid is without sufficient information to admit or deny the allegations in Paragraph 76, and
16   therefore denies those allegations.
17      77. Rite Aid denies the allegations in Paragraph 77.
18      78. Rite Aid denies the characterization of the price of the Class Rapid Release Gelcaps as a
19   “premium,” as alleged in Paragraph 78. Rite Aid is without sufficient information to admit or deny the
20   remaining allegations in Paragraph 78, and therefore denies those allegations.
21      79. Rite Aid denies the allegations in Paragraph 79.
22                                      CLASS ACTION ALLEGATIONS
23      80. Rite Aid denies that this lawsuit is appropriate for class treatment, is amendable to class
24   certification, or that Plaintiffs can satisfy the requirements of Rule 23 of the Federal Rules of Civil
25   Procedure. Rite Aid denies the remaining allegations in Paragraph 80.
26      81. Rite Aid admits that Plaintiffs purport to bring this lawsuit as a class action and purport to
27   define a putative class, but denies that this lawsuit is appropriate for class treatment, is amendable to
28   class certification, or that Plaintiffs can satisfy the requirements of Rule 23 of the Federal Rules of Civil

                                                       Defendant’s Answer to Plaintiff’s Amended Complaint
                                                       -6-                    Case No. 4:18-cv-06926-YGR
              Case 4:18-cv-06926-YGR Document 66 Filed 10/07/19 Page 8 of 15



 1   Procedure.
 2      82. Rite Aid admits that Plaintiffs purport to bring this lawsuit as a class action and purport to
 3 define a putative class, but denies that this lawsuit is appropriate for class treatment, is amendable to

 4   class certification, or that Plaintiffs can satisfy the requirements of Rule 23 of the Federal Rules of Civil
 5 Procedure.

 6      83. Paragraph 83 sets forth legal conclusions to which Rite Aid need not respond. To the extent the
 7 allegations are deemed to require a response, Rite Aid denies the allegations in Paragraph 83.

 8      84. Paragraph 84 sets forth Plaintiff’s terminology about which Rite Aid is without sufficient
 9   information to admit or deny, and therefore denies the allegations in Paragraph 84.
10      85. Paragraph 85 sets forth legal conclusions to which Rite Aid need not respond. To the extent the
11   allegations are deemed to require a response, Rite Aid denies that a class should be certified, but admits
12   that the parties identified in Paragraph 85 should be excluded from any such class.
13      86. Paragraph 86 sets forth legal conclusions to which Rite Aid need not respond. To the extent the
14   allegations are deemed to require a response, Rite Aid denies that a class should be certified.
15      87. Paragraph 87 sets forth legal conclusions to which Rite Aid need not respond. To the extent the
16   allegations are deemed to require a response, Rite Aid denies that the prerequisites of Rule 23(a) can be
17   met or that a class should be certified.
18      88. Paragraph 88 sets forth legal conclusions to which Rite Aid need not respond. To the extent the
19   allegations are deemed to require a response, Rite Aid denies that a class should be certified.
20      89. Paragraph 89 sets forth legal conclusions to which Rite Aid need not respond. To the extent the
21   allegations are deemed to require a response, Rite Aid denies that a class should be certified.
22      90. Paragraph 90 sets forth legal conclusions to which Rite Aid need not respond. To the extent the
23   allegations are deemed to require a response, Rite Aid denies that a class should be certified.
24      91. Paragraph 91 sets forth legal conclusions to which Rite Aid need not respond. To the extent a
25   response is required, Rite Aid denies that Plaintiffs can satisfy the requirements of Rule 23(b)(2) of the
26   Federal Rules of Civil Procedure. Rite Aid also specifically denies that it has engaged in any “deceitful”
27   conduct, and denies the remaining allegations in Paragraph 91.
28      92. Paragraph 92 sets forth legal conclusions to which Rite Aid need not respond. To the extent the

                                                       Defendant’s Answer to Plaintiff’s Amended Complaint
                                                       -7-                    Case No. 4:18-cv-06926-YGR
               Case 4:18-cv-06926-YGR Document 66 Filed 10/07/19 Page 9 of 15



 1   allegations are deemed to require a response, Rite Aid denies that the elements of Rule 23(b)(3) can be
 2   met or that a class should be certified.
 3                    TOLLING AND ESTOPPEL OF STATUTES OF LIMITATIONS
 4      93. Paragraph 93 sets forth legal conclusions to which Rite Aid need not respond. To the extent the
 5   allegations are deemed to require a response, the allegations are denied.
 6      94. Paragraph 94 sets forth legal conclusions to which Rite Aid need not respond. To the extent the
 7   allegations are deemed to require a response, the allegations are denied.
 8      95. Paragraph 95 sets forth legal conclusions to which Rite Aid need not respond. To the extent the
 9   allegations are deemed to require a response the allegations are denied.
10                                              CLAIMS FOR RELIEF
11                                                    COUNT I
12
        VIOLATION OF CALIFORNIA FALSE ADVERTISING LAW (“FAL”) BUSINESS AND
13                          PROFESSIONAL CODE § 17500
                          (Plaintiff Individually and on Behalf of the California Class)
14
        96.         Rite Aid repeats and incorporates its responses above to the allegations contained in
15
     Paragraphs 1 through 95 of the FAC as if fully set forth herein.
16
        97.         Paragraph 97 is a statement of law and quotes the California Business & Professions
17
     Code, and thus, no response is required. Rite Aid answers further that the Code speaks for itself. To the
18
     extent the allegations are deemed to require a response, Rite Aid admits that a portion of Bus. & Prof.
19
     Code § 17500 is quoted in Paragraph 97.
20
        98.         Paragraph 98 sets forth legal conclusions to which Rite Aid need not respond.
21
        99.         Rite Aid denies the allegations in Paragraph 99.
22
        100.        Rite Aid denies the allegations in Paragraph 100.
23
        101.        Rite Aid denies the allegations in Paragraph 101.
24
        102.        Rite Aid denies the allegations in Paragraph 102.
25
        103.        Paragraph 103 sets forth legal conclusions and claims for relief to which Rite Aid need
26
     not respond. To the extent the allegations are deemed to require a response, Rite Aid denies the
27
     allegations and denies that Plaintiff is entitled to any of the requested relief in Paragraph 103.
28

                                                       Defendant’s Answer to Plaintiff’s Amended Complaint
                                                       -8-                    Case No. 4:18-cv-06926-YGR
               Case 4:18-cv-06926-YGR Document 66 Filed 10/07/19 Page 10 of 15



 1                                                   COUNT II
 2               VIOLATION OF CALIFORNIA UNFAIR COMPETITION LAW (“UCL”)
 3                       BUSINESS AND PROFESSIONAL CODE § 17200
                            (Plaintiff individually and on behalf of California Class)
 4
        104.        Rite Aid repeats and incorporates its responses above to the allegations contained in
 5
     Paragraphs 1 through 103 of the FAC as if fully set forth herein.
 6
        105.        Paragraph 105 is a statement of law and quotes the California Business & Professions
 7
     Code, and thus, no response is required. Rite Aid answers further that the Code speaks for itself. To the
 8
     extent the allegations are deemed to require a response, Rite Aid admits that a portion of Bus. & Prof.
 9
     Code § 17200 is quoted in Paragraph 105.
10
        106.        Rite Aid denies the allegations in Paragraph 106.
11
        107.        Rite Aid denies the allegations in Paragraph 107.
12
        108.        Paragraph 108 sets forth legal conclusions to which Rite Aid need not respond. To the
13
     extent the allegations are deemed to require a response, Rite Aid denies the allegations in Paragraph 108.
14
        109.        Rite Aid denies the allegations in Paragraph 109.
15
        110.        Paragraph 110 sets forth legal conclusions and claims for relief to which Rite Aid need
16
     not respond. To the extent the allegations are deemed to require a response, Rite Aid denies the
17
     allegations and Plaintiff’s entitlement to any of the requested relief in Paragraph 110.
18

19                                                  COUNT III

20         VIOLATION OF CALIFORNIA CONSUMER LEGAL REMEDIES ACT (“CLRA”)
                            CALIFORNIA CIVIL CODE § 1761
21
                          (Plaintiff individually and on behalf of the California Class)
22
        111.        Rite Aid repeats and incorporates its responses above to the allegations contained in
23
     Paragraphs 1 through 110 of the FAC as if fully set forth herein.
24
        112.        Rite Aid is without sufficient information to admit or deny the allegation in Paragraph
25
     112 that Plaintiffs and class members purchased one or more of the Class Rapid Release Gelcaps, and
26
     therefore denies that allegation. The remaining allegations in Paragraph 112 set forth legal conclusions
27
     to which Rite Aid need not respond. To the extent these allegations are deemed to require a response,
28

                                                      Defendant’s Answer to Plaintiff’s Amended Complaint
                                                      -9-                    Case No. 4:18-cv-06926-YGR
               Case 4:18-cv-06926-YGR Document 66 Filed 10/07/19 Page 11 of 15



 1   Rite Aid denies these remaining allegations in Paragraph 112.
 2      113.        Paragraph 113 sets forth legal conclusions to which Rite Aid need not respond.
 3      114.        Rite Aid denies the allegations in Paragraph 114.
 4      115.        Rite Aid denies the allegations in Paragraph 115.
 5      116.        Rite Aid denies the allegations in Paragraph 116.
 6      117.        Rite Aid denies the allegations in Paragraph 117.
 7      118.        Rite Aid denies the allegations in Paragraph 118.
 8      119.        Rite Aid denies the allegations in Paragraph 119.
 9      120.        Paragraph 120 sets forth legal conclusions to which Rite Aid need not respond. To the
10   extent the allegations are deemed to require a response, Rite Aid is without sufficient information to
11   admit or deny the allegations in Paragraph 120, and therefore denies those allegations.
12      121.        Rite Aid denies the allegations in Paragraph 121.
13      122.        Rite Aid denies the allegations in Paragraph 122.
14                                            DISMISSED CLAIMS
15      123.        Because the Court dismissed Counts IV-VI, VIII of the FAC, as set forth in the Court’s
16   Order dated September 9, 2019 [Dkt. No. 60], Rite Aid does not respond to Paragraphs 123-158 and
17   Paragraphs 167-175 of Plaintiff’s FAC. To the extent a response from Rite Aid is required, Rite Aid
18   denies these allegations.
19                                                 COUNT VII
20                                          UNJUST ENRICHMENT
21                        (Plaintiff individually and on behalf of the California Class)
22      159.        Rite Aid repeats and incorporates its responses above to the allegations contained in
23   Paragraphs 1 through 158 of the FAC as if fully set forth herein.
24      160.        Rite Aid denies the allegations in Paragraph 160.
25      161.        Rite Aid denies the allegations in Paragraph 161.
26      162.        Rite Aid denies the allegations in Paragraph 162.
27      163.        Rite Aid denies the allegations in Paragraph 163.
28      164.        Rite Aid denies the allegations in paragraph 164.

                                                      Defendant’s Answer to Plaintiff’s Amended Complaint
                                                     -10-                    Case No. 4:18-cv-06926-YGR
                  Case 4:18-cv-06926-YGR Document 66 Filed 10/07/19 Page 12 of 15



 1         165.        Rite Aid denies the allegations in paragraph 165.
 2         166.        Rite Aid denies the allegations and Plaintiff’s entitlement to any of the requested relief in
 3   Paragraph 166.
 4                                          AFFIRAMATIVE DEFENSES
 5            Pursuant to Rule 8(c) of the Federal Rules of Civil Procedure, Rite Aid further responds to the
 6   FAC by alleging the following defenses, avoidances and affirmative defenses without assuming the
 7   burden of proof where such a burden is otherwise on Plaintiffs pursuant to applicable substantive or
 8   procedural law. All defenses are alleged as to Plaintiffs and, in the event that this case is permitted to
 9   proceed on a class basis, as to any other member of the purported class. Rite Aid reserves the right to
10   assert additional separate defenses at such time and to such extent as warranted by discovery and the
11   factual developments in this case, and asserts the separate defenses, avoidances and affirmative defenses
12   herein in good faith to avoid waiver.
13                                                AFFIRMATIVE DEFENSE
14                                            FIRST AFFIRMATIVE DEFENSE
15                                                        (Preemption)
16            167.     As a first affirmative defense, Rite Aid contends that Plaintiff’s claims are barred as
17 preempted by federal law.

18                                          SECOND AFFIRMATIVE DEFNESE
19                                            (Preemption Per 21 U.S.C. § 379r)
20            168.     As a second affirmative defense, Rite Aid contends that Plaintiff’s claims are barred as
21   expressly preempted under 21 U.S.C. § 379r.
22                                           THIRD AFFIRMATIVE DEFENSE
23                                                   (Primary Jurisdiction)
24            169.     As a third affirmative defense, Rite Aid contends that Plaintiff’s claims cannot be
25   adjudicated by the Court unless and until FDA exercises its primary jurisdiction in the first instance
26   ///
27   ///
28   ///

                                                          Defendant’s Answer to Plaintiff’s Amended Complaint
                                                         -11-                    Case No. 4:18-cv-06926-YGR
             Case 4:18-cv-06926-YGR Document 66 Filed 10/07/19 Page 13 of 15



 1                                       FOURTH AFFIRMATIVE DEFENSE
 2                                         (California Safe Harbor Doctrine)
 3          170.    As a fourth affirmative defense, Rite Aid contends that The California Safe Harbor
 4   Doctrine bars Plaintiffs from imposing liability on Rite Aid under the UCL, FAL, and CLRA because
 5   federal regulations and authority permit the challenged labeling.
 6                                        FIFTH AFFIRMATIVE DEFENSE
 7                                              (First Amendment Rights)
 8          171.    As a fifth affirmative defense, Rite Aid contends that The First Amendment to the United
 9   States Constitution forbids Plaintiffs from using state law claims under the UCL, FAL, and CLRA to
10   abridge Rite Aid’s commercial speech right to truthfully label its products.
11                                        SIXTH AFFIRMATIVE DEFENSE
12                                               (Statute of Limitations)
13          172.    As a sixth affirmative defense, Rite Aid contends that The First Amended Complaint, and
14   each and every purported cause of action therein, is barred to the extent the conduct in question occurred
15   outside the applicable statute of limitations period, including without limitation, Business and
16   Professions Code § 17208 and Civil Code § 1783.
17                                      SEVENTH AFFIRMATIVE DEFENSE
18                                         (No Actionable Damage or Injury)
19          173.    As a seventh affirmative defense, Rite Aid contends that neither Plaintiffs nor any of the
20   putative class members have sustained, suffered, or proven any injury or damage as a result of any
21   actions or omissions allegedly taken by Rite Aid, and are thus barred from asserting any claims against
22 Rite Aid.

23                                       EIGHTH AFFIRMATIVE DEFENSE
24                                            (Laches, Estoppel & Waiver)
25          174.    As an eighth affirmative defense, Rite Aid contends that Plaintiff’s claims are barred, in
26   whole or part, by the doctrines of laches, estoppel, and waiver.
27   ///
28   ///

                                                      Defendant’s Answer to Plaintiff’s Amended Complaint
                                                     -12-                    Case No. 4:18-cv-06926-YGR
             Case 4:18-cv-06926-YGR Document 66 Filed 10/07/19 Page 14 of 15



 1                                         NINTH AFFIRMATIVE DEFENSE
 2                                          (Failure to Provide Timely Notice)
 3          175.    As a ninth affirmative defense, Rite Aid contends that The First Amended Complaint is
 4   barred, in whole or in part, or recovery reduced, to the extent that Plaintiffs and/or members of the
 5   putative class failed to timely and properly notify Rite Aid of any grievances, and provide an
 6   opportunity to cure, including without limitation, providing proper and sufficient notice to bring a claim
 7   for damages under the CLRA, Civil Code § 1782.
 8                                         TENTH AFFIRMATIVE DEFENSE
 9                                               (No Full Benefit or Value)
10          176.    As a tenth affirmative defense, Rite Aid contends that Plaintiffs and the putative class
11   members are barred from making the claims for relief set forth in the FAC because they have enjoyed
12   the full benefit and value of the products they purchased from Rite Aid.
13                                      ELEVENTH AFFIRMATIVE DEFENSE
14                                                (Compliance with Law)
15          177.    As an eleventh affirmative defense, Rite Aid contends that it truthfully labeled its product
16   in compliance with applicable state and federal statutes, regulations, or other laws in effect at the time of
17   its alleged conduct, and therefore is not liable for any wrongs alleged in the FAC.
18                                       TWELFTH AFFIRMATIVE DEFENSE
19                                                     (No Deception)
20          178.    As a twelfth affirmative defense, Rite Aid contends that Plaintiff’s claims are barred
21 because no reasonable consumer would be deceived or misled by the labeling of Rite Aid’s product.

22                                    THIRTEENTH AFFIRMATIVE DEFENSE
23                                               (No Justifiable Reliance)
24          179.    As a thirteenth affirmative defense, Rite Aid contends that Plaintiff’s claims are barred
25   because Plaintiffs and the putative class members, at all times, knew or were aware of the benefits,
26   characteristics, and uses of Rite Aid’s products they purchased, and therefore could not have reasonably
27   or justifiably relied upon the alleged misrepresentations or omissions asserted in the FAC.
28   ///

                                                       Defendant’s Answer to Plaintiff’s Amended Complaint
                                                      -13-                    Case No. 4:18-cv-06926-YGR
             Case 4:18-cv-06926-YGR Document 66 Filed 10/07/19 Page 15 of 15



 1                                    FOURTEENTH AFFIRMATIVE DEFENSE
 2                                        (Reservation of Defenses and Claims)
 3          180.0 As a fourteenth affirmative defense, Rite Aid reserves the right to assert additional or
 4   supplemental factual and legal claims and defenses to Plaintiff’s claims.
 5                                            PRAYER FOR RELIEF
 6          Rite Aid denies that Plaintiffs are entitled to any substantive, procedural, economic, statutory,
 7   declaratory or injunctive remedy or relief, including the relief referenced in Plaintiff’s “Prayer for
 8   Relief” section of the FAC, or any other relief whatsoever. Rite Aid further denies that Plaintiffs or any
 9   putative class member has suffered or incurred any injury or damage, either as alleged in the FAC or at
10   all. WHEREFORE, Defendant prays that the Court enter judgment in its favor and against Plaintiff as
11   follows:
12          1.      That Plaintiff take nothing by it Complaint;
13          2.      Plaintiff’s claim for class action status be denied;
14          3.      For judgment in favor of Rite Aid and against Plaintiff;
15          4.      For Rite Aid’s attorney’s fees to the extent recoverable by law;
16          5.      For Rite Aid’s costs of suit incurred herein; and
17          6.      For such other and further relief as the Court deems just and proper.
18

19

20   DATED: October 7, 2019                          FOLEY & LARDNER LLP

21
                                                     /s/ Eileen R. Ridley
22                                                   EILEEN R. RIDLEY
                                                     Attorneys for Defendant
23                                                   Rite Aid Corporation
24

25

26

27

28

                                                       Defendant’s Answer to Plaintiff’s Amended Complaint
                                                      -14-                    Case No. 4:18-cv-06926-YGR
